STONE, J.
James M. Hartsfield died intestate in 1878, a resident, at the time, of the county of Sumter, State of Alabama. He left surviving him a widow and minor children, and his estate is insolvent. He owned no homestead, but occupied a rented dwelling. At the time of his death he owned a lot and storehouse in the town of Belmont in Sumter county, worth less than one thousand dollars, and he owned no other *233lauds. The testimony values the property at about three hundred and fifty dollars. The administrator petitioned for an •order to sell the lot and storehouse for the payment of the debts of the estate, and the widow contested the application on the .ground that she selected the same for a homestead under the statute. The proof shows no other material facts in the case, except that the said storehouse had never been occupied as a dwelling. On this ground it is contended that the claim of homestead is invalid. "We think the case falls directly within the statute; and the estate being insolvent, it vests absolutely in the widow and minor children. — Code of 1876, §§ 2840, 2827. The petition ought to have been dismissed.
[Reversed; and proceeding to render the decree the Probate Court should have rendered, it is ordered and decreed that the petition be dismissed at the costs of the petitioner. Let the appellee pay the costs of appeal in the court below and in this court.